Opinion for the Court filed by Circuit Judge D.H. GINSBURG.
Dissenting opinion filed by Circuit Judge MIKVA.
D.H. GINSBURG, Circuit Judge:
This strict product liability action, which arises from a one-car accident in Washington, D.C., comes before this court for the second time. In Siegel v. Mazda Motor Corp. (Siegel I), 835 F.2d 1475 (D.C.Cir.1987), we vacated the district court’s denial of defendant Mazda’s motion for judgment notwithstanding the verdict, and remanded *334the case for reconsideration. We now review the district court’s order on remand, granting Mazda’s motion for judgment n.o. v. and requiring each party to bear its own costs. We affirm the judgment for Mazda on the merits and remand in order for the district court to reconsider Mazda’s request for costs under Fed.R.Civ.P. 54(d).
I. Background
As we recounted in Siegel I, 835. F.2d at 1477 (footnote omitted):
The automobile accident that led to the death of Steven Alan Siegel, and gave rise to this lawsuit, occurred on the morning of January 27, 1984 on Rock Creek Parkway in the District of Columbia. The vehicle involved was a new Mazda 626 LX which Siegel had purchased some three months earlier. Prior to the accident, Siegel had operated the car without incident. He had experienced no mechanical difficulties, and no repair or maintenance work had been done on the vehicle.
At the time of the accident, Siegel was taking his customary route to work; he was proceeding southbound on a winding section of the Parkway. The weather was cold, clear and dry; some snow and ice from a recent snowstorm remained on the roadside. Rounding a turn, Siegel’s Mazda left the road, hit the curb, slid across snow-covered grass abutting the Parkway, struck a water fountain, and came to rest, upside down, in swollen Rock Creek.
... By [the time that rescue workers extricated the car], Siegel had suffered brain damage so severe that he was never able to relate what he perceived or believed to have gone awry. Siegel died some sixteen months after the accident.
Mary Kate Siegel, widow of Steven Alan Siegel, commenced [a] wrongful death action against Mazda ... in the [district court], invoking federal jurisdiction on the basis of the parties’ diversity of citizenship. At trial, plaintiff endeavored to prove entitlement to recover on two alternative theories. First, plaintiff charged breach of an implied warranty; she contended that minute metal particles in the Mazda’s power steering fluid had jammed the steering gear, and that this specific defect had caused the car to leave the roadway. Second, she invoked a strict product liability theory charging that some general, i.e., unspecified, defect, attributable to Mazda, caused the accident.
Upon examination of the special verdict form used by the district court, we could not “tell what, if any, determination the jury made on the implied warranty theory.” Id. at 1478. The jury did, however, return a verdict for the plaintiff, with damages of $832,896.46, on her strict product liability claim. Mazda thereupon moved for judgment n.o.v., having previously moved for a directed verdict. See Fed.R.Civ.P. 50. The district court denied judgment n.o.v., noting that the parties had presented conflicting evidence on the respective roles of mechanical failure and driver error as causes of the accident. In particular, the district court understood our decisions in Stewart v. Ford Motor Co., 553 F.2d 130 (D.C.Cir.1977) (applying District of Columbia tort law), and Hall v. General Motors Corp., 647 F.2d 175 (D.C.Cir.1980) (same), to permit a verdict for the plaintiff even if the evidence, as a whole, seems insufficient to the trial judge to support findings of “car difficulty and the lack of driver error.”
On Mazda’s appeal of this ruling in Siegel I, we “exercis[ed] our ‘best guess' on the content of District of Columbia law” as follows: “[T]o warrant submission of a case to the jury under the product liability-circumstantial proof test advanced in Stewart, there must be sufficient evidence of car difficulty and lack of driver error so that a reasonable person could find it more probable than not that the accident occurred because of a vehicle malfunction.” 835 F.2d at 1477 (emphasis added). Because of the variance between our reading of D.C. law and that of the district court, we vacated the judgment and remanded for the district judge to rule anew on Mazda’s motion for judgment n.o.v. After additional briefing and oral argument, the district court granted the motion.
*335II. Standard of Review
The general principles that govern our review of a judgment entered n.o.v. are set forth in Morgan v. District of Columbia, 824 F.2d 1049, 1056 (D.C.Cir.1987):
[W]e apply the same standard that the trial court must apply in its initial consideration of the motion____ A judgment n.o.v. should be entered only if “there can be but one reasonable conclusion” drawn from the evidence____ In reviewing the motion, we may not weigh the evidence; we are required to evaluate the evidence under the presumption that the jury resolved all factual disputes in favor of the prevailing party.
The corollary, as stated in McNeal v. Hi-Lo Powered Scaffolding, Inc., 836 F.2d 637, 641 (D.C.Cir.1988), is that: “Because we ask the ‘same question’ asked by the trial court, we owe no deference to, and are not guided by, its decision.”
As applied to this case, these principles, together with Siegel I, which is both binding circuit precedent and the law of the case,* require us to ask whether a reasonable jury could have found it “more probable than not” that the accident here resulted from an unspecified defect in the Siegels’ motor car rather than from driver error. In this inquiry, we “must consider all of the evidence offered by the parties,” mindful that “the question for us is not whether there was some evidence, but whether, in terms of ‘the actual quantum and quality of proof necessary to support liability,’ there was sufficient evidence upon which a jury could properly base a verdict for the [plaintiff]____ To survive a motion for judgment n.o.v., the evidence [she] introduced has to be more than merely colorable; it must have been significantly probative if the jury’s verdict is to stand.” Richardson v. Richardson-Merrell, Inc., 857 F.2d 823, 827, 828-29 (D.C.Cir.1988) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 254, 106 S.Ct. 2505, 2513, 91 L.Ed.2d 202 (1986)) (emphases in original).
III. Motion for Judgment N.O.V.
[I] Before turning to the contested evidentiary questions in this case, we note the material facts, relevant to man versus machine culpability, that are not in dispute. During the three months between the purchase of their new Mazda and the accident, the Siegels experienced no problems with the car and did not have it serviced. On the other hand, Steven Siegel was in excellent health prior to the accident, and an analysis done after the accident revealed no trace of alcohol or drugs in his blood at the time; nor had Steven Siegel received any traffic tickets or been involved in any auto accident prior to the one that took his life. In short, it is agreed that none of the usual indicia of probable cause were in evidence on one side or the other. Against this background, we turn to the disputed facts.
On the morning of the accident, Morton Taubman was jogging northward on a path alongside the southbound lanes of Rock Creek Parkway. He heard the sound of screeching tires behind him and turned around at the moment that Steven Siegel’s car, facing south, struck the curb at the western edge of the roadway. Standing approximately 100 feet away, Taubman then saw the car slide across a snow-covered grassy area at a speed he estimated at 30 to 35 miles per hour — the latter being the maximum legal speed for the adjoining portion of the Parkway — then strike a water fountain, and fall into Rock Creek.
Photographs of the accident scene show tire marks proceeding from the left to the right southbound lane and then, in a right turn, leading off the roadway. Richard Sanderson, a defense expert qualified as to both power steering and accident reconstruction, stated that these marks were consistent with either a sharp right turn or a sideways slide of the car.
George Barse, plaintiff’s expert in power steering but not in accident reconstruction, *336testified that if one were to assume — as Taubman’s testimony would suggest — that the tire marks in the photographs were made by the two front tires of the car, then those tires must have been turned 30 degrees to the right, which is just short of the maximum turning angle of 31 degrees. For that to have happened, the driver would have had to turn the steering wheel one and one-half revolutions to the right.
In addition to evidence of the turning angle, plaintiff sought to show that microscopic particles from improperly molded parts inside the power steering system had entered the surrounding fluid, causing that system to continue turning the steering wheel to the right in response to only a slight turn by the driver. Plaintiff originally presented this evidence at trial to support her specific defect count but, on remand, having abandoned that count, argued that the particulate evidence could “be used [to show] a potential for the general [i.e., unspecified] defect.” To that end, Edward Holdsworth, whose laboratory had performed a microscopic analysis of the steering system fluid, testified that the power steering fluid in the Siegels’ Mazda contained substantially more large particles — those greater than 30 microns — than “exemplar fluid” taken from a comparable Mazda car with similar mileage. After reviewing these data, plaintiff’s expert, Barse, opined that, from an engineering standpoint, the particles “were capable of” causing the extreme right turn. In response to a question from the district judge, however, Barse acknowledged that a malfunction in the power steering system would leave the car’s manual steering capability unimpaired, so that the driver could have countermanded any mechanically prolonged turn.
Plaintiff places great emphasis upon defendant's Workshop Manual for the Mazda model 626. This document, intended as an aid to mechanics, states that when the “[sjteering wheel pulls to one side,” one of four “probable cause[s]” is a “[m]alfunction of the steering gear,” specifically, a misalignment of the input shaft and valve sleeve. This evidence merely indicates one “probable” source of the steering problem once one knows with certainty that a turn was caused by a mechanical defect; it is not probative, however, with respect to the antecedent question whether a particular turn was the result of such a defect or of driver error.
For its part, defendant both sought to disprove plaintiff’s particle theory and offered several alternative explanations for the accident. As to the particle theory, the defendant “introduced evidence indicating that the shearing forces present in the power steering system would prevent any metal particles that found their way into the operative parts of the steering column from hindering the power-assist feature and that, in any case, loss of power steering would not compromise manual steering capabilities.” Siegel I, 835 F.2d at 1478.
Concerning alternative explanations for the accident, Richard Sanderson, an expert on accident reconstruction, noted that Steven Siegel had to round a leftward curve in the Parkway before reaching the straightaway portion from which his car left the road. Sanderson hypothesized that the car might have come around the curve at an excessive speed, resulting in a loss of control and a skid. Alternatively, Steven Siegel might have been travelling in the extreme left lane on the understandable but erroneous assumption that all four lanes of the Parkway were reserved for southbound traffic. Approximately three days of each week, Siegel drove to work with his wife before 9:30 a.m., when all four lanes of the Parkway are reserved for southbound traffic; on the other two work days, he drove alone at various times later in the morning, depending upon his schedule of appointments. On the day of the accident, Siegel was driving alone to work at approximately 10:00 a.m., when only the two right lanes are for southbound traffic. Had he suddenly sought to move his car to one of the proper southbound lanes, Steven Siegel might have induced a sideways skid.
The evidence thus leaves us with several scenarios: that Steven Siegel, in the few seconds before his car left the Parkway, (1) somehow failed to countermand the steering wheel, even as it turned by itself a full *337one and one-half revolutions due to a malfunction in the power steering system, or (2) that he simply skidded sideways (a) as a result of excessive speed or (b) because he suddenly veered to the right upon realizing that he was in the wrong lane. When the record thus contains competing, unrebutted hypotheses consistent with driver error, proof that a mechanical defect was merely “capable of” causing the accident does not satisfy the standard of Siegel I that such an explanation be “more probable than not.” In this case, we can discern no basis upon which to say that any one of the possible explanations is “more probable” than the others. For the jury to have made such a choice under these circumstances required it to engage in sheer speculation— precisely the type of inquiry that D.C. law, as we read it in Siegel I, forecloses.
We draw further support for this conclusion by comparing the plaintiffs evidence here with our discussion, in Siegel I, of the types of proof that enabled the plaintiffs in Stewart and Hall to reach the jury. In Stewart, the plaintiffs not only negated such causes as alcohol, drugs, or driver drowsiness, they also presented:
... eye witness testimony [from] an occupant of the vehicle that had followed the Thunderbird [involved in the accident] from the start of the journey. Through the rear window of the Thunderbird, the witness saw the driver “wrestling” with the steering wheel and observed the front seat passenger reaching over in an attempt to assist the driver in steering the car____ This testimony ... “supported] the conclusion that something had gone wrong with the steering system.”
Siegel I, 835 F.2d at 1479 (quoting Stewart, 553 F.2d at 139). The plaintiffs in Hall presented evidence on “the numerous mechanical difficulties [that they] had experienced with their new car, and their several return trips to the dealer seeking correction of these problems.” Siegel I, 835 F.2d at 1480. From this evidence, a reasonable juror might have found that the car “was defective when purchased, was never put in proper repair despite the owner’s repeated efforts to secure correction, and went out of control as a result of some mechanical failure attributable to the manufacturer.” Id. By comparison, the evidence offered by the plaintiff here does not amount to the “reasonably specific negation of driver error” required by Siegel I.
In the alternative, plaintiff raises a legal argument for reversal of the judgment n.o.v., but it is really no more than a makeweight. Specifically, plaintiff contends that she was entitled to a jury verdict in light of the common law presumption of due care on the part of a decedent. See, e.g., McNeal, 836 F.2d at 645 n. 17 (applying District of Columbia law). In Siegel I, however, we made it clear that, in order to reach the jury in a strict product liability case, the plaintiff must come forth with “proof distinctly tending to show mechanical problems.” 835 F.2d at 1480. We quite agree with defendant that a simple presumption of due care is insufficient, in light of our interpretation of District of Columbia tort law in Siegel I, to enable the plaintiff to reach the jury; indeed, if such a presumption were enough, then there would be no room ever for a directed verdict or judgment n.o.v., and that is clearly not the law.
Since neither the evidence nor the law entitles the plaintiff to a jury verdict, we affirm the judgment for the defendant.
IV. Costs Under Rule 54
Rule 54(d) of the Federal Rules of Civil Procedure states that “costs shall be allowed as of course to the prevailing party unless the court otherwise directs____” In the administration of this rule, we have stated that “a court may neither deny nor reduce a prevailing party’s request for costs without articulating some good reason for doing so.” Baez v. United States Department of Justice, 684 F.2d 999, 1004 (D.C.Cir.1982) (citing consistent precedent from the ten circuits to have considered the question). Nonetheless, in response to defendant’s request for costs, the district court ruled that “[e]ach party shall bear its own costs” without setting forth any reason therefor. In light of Baez, both parties *338concede, and we agree, that a remand is necessary in order for the district court to reconsider defendant’s request for costs and, if it should once again deny the request, for the court to state its reason(s) for doing so.
Y. Conclusion
Having concluded that plaintiff failed to show that a reasonable juror “could find it more probable than not that the accident occurred because of a vehicle malfunction,” Siegel I, 835 F.2d at 1477, we affirm the district court’s order insofar as it granted judgment n.o.v. to the defendant. Since the court failed, howeyer, to set forth any reason for denying defendant’s request for costs under Rule 54, we remand for the district court to reconsider that request.

So ordered.


 Accordingly, Siegel I precludes our inquiring anew into District of Columbia tort law, as our colleague in dissent would have us do.